DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,210,255 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include the limitations of the application claims plus some others.
Claims 1 and 2 of U.S. Patent No. 11,210,255 B2 contain every element of claims 1-5 of the instant application, and as such anticipate claims 1-5 of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable over obviousness-type double patenting. A later application/patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” In re Goodman 29 USPQ2d 2010 (Fed. Cir. 1993).

Application
US Pat # 11,210,255 B2
1. A method, comprising: determining, by a device, a mode by detecting a received signal on an active pin of the device, wherein the active pin is one of a first pin of the device and a second pin of the device; determining, by the device, a determined orientation of a connector based on the active pin; and transmitting, by the device, a transmission based on the determined orientation of the connector.
1. A method, comprising: determining, by a [first] device, a [DisplayPort] mode by detecting a received signal on a first [sideband use (SBU1)] pin of the first device or a second [sideband use (SBU2)] pin of the first device; determining, by the first device, an orientation of a [USB Type-C] connector [plug]; and transmitting, [to a second device], a [DisplayPort] transmission based in part on the determined orientation of the [USB Type-C] connector [plug].
2. The method of claim 1, wherein: the mode is a DisplayPort mode; and the transmission is a DisplayPort transmission.
1. A method, comprising: determining, by a first device, a DisplayPort mode by detecting a received signal on a first sideband use (SBU1) pin of the first device or a second sideband use (SBU2) pin of the first device; determining, by the first device, an orientation of a USB Type-C connector plug; and transmitting, to a second device, a DisplayPort transmission based in part on the determined orientation of the USB Type-C connector plug.
3. The method of claim 1, wherein: the first pin is a first sideband use pin; and the second pin is a second sideband use pin.
1. A method, comprising: determining, by a first device, a DisplayPort mode by detecting a received signal on a first sideband use (SBU1) pin of the first device or a second sideband use (SBU2) pin of the first device; determining, by the first device, an orientation of a USB Type-C connector plug; and transmitting, to a second device, a DisplayPort transmission based in part on the determined orientation of the USB Type-C connector plug.
4. The method of claim 1, wherein: the connector is a USB Type-C connector plug.
1. A method, comprising: determining, by a first device, a DisplayPort mode by detecting a received signal on a first sideband use (SBU1) pin of the first device or a second sideband use (SBU2) pin of the first device; determining, by the first device, an orientation of a USB Type-C connector plug; and transmitting, to a second device, a DisplayPort transmission based in part on the determined orientation of the USB Type-C connector plug.
5. The method of claim 1, wherein: detecting the received signal on the active pin of the device includes detecting a voltage above a threshold in either the first pin or the second pin.
2. The method of claim 1, wherein detecting a received signal on a SBU1 pin of the first device or a SBU2 pin of the first device comprises detecting a pull up in either the SBU1 pin or the SBU2 pin.


	As noted above, patent claim 1 includes more narrow limitations than the broader application claims, however the patent claims cover all of the limitations in the application claims.
Dependent application claims 2-4 add back in the limitations removed from patent claim 1.
Dependent application claim 5 recites that detecting the signal includes detecting a voltage above a threshold while patent claim 2 recites use of a pull up to detect the signal which essentially means the same thing since the pull up will exhibit a voltage above a certain threshold. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ranade et al., U.S. Pat. App. Pub. No. 2015/0286587 A1.
As per claim 1, Ranade shows a method, comprising: determining, by a device, a mode by detecting a received signal on an active pin of the device, wherein the active pin is one of a first pin of the device and a second pin of the device; determining, by the device, a determined orientation of a connector based on the active pin; and transmitting, by the device, a transmission based on the determined orientation of the connector (abstract, Fig.4, and ¶¶ [0030-0037,0041-0043] where the sink device determines connection to the source (mode determining), the orientation of the connector by the orientation module 420, and transmitting signals based on the orientation detected (as in ¶ [0042])). Ranade shows all of the steps recited in claim 1.
As for claim 3, the argument for claim 1 applies. Ranade also shows that the first pin is a first sideband use pin; and the second pin is a second sideband use pin (the control bus pins CBUS0 and CBUS1 can be considered sideband signals because they are not directly involved in data transfer). Ranade shows all of the steps recited in claim 3.
As for claim 10, the argument for claim 1 applies. Ranade also shows detecting, by the device, a second received signal on a data line of the device (¶ [0044] where the regular communication of the devices is enabled and performed via the link). Ranade shows all of the steps recited in claim 10.

Claim(s) 1-4,10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Pan et al., U.S. Pat. App. Pub. No. 2016/0156137 A1 [cited by applicant].
As per claim 1, Pan shows a method, comprising: determining, by a device, a mode by detecting a received signal on an active pin of the device, wherein the active pin is one of a first pin of the device and a second pin of the device (fig. 3A-3D and ¶¶ [0031,0035-0041] where the device determines the mode as either USB or DisplayPort); determining, by the device, a determined orientation of a connector based on the active pin (¶[0035] where the configuration channel signals are used to determine the orientation of the connector); and transmitting, by the device, a transmission based on the determined orientation of the connector (¶¶ [0035-0041] where the port is configured based on the mode to either transmit using 2 or 4 lanes in DisplayPort mode or using differential signals in USB mode). Pan shows all of the steps recited in claim 1.
As for claim 2, the argument for claim 1 applies. Pan also shows that the mode is a DisplayPort mode; and the transmission is a DisplayPort transmission (¶¶ [0038-0041]). Pan shows all of the steps recited in claim 2.
As for claim 3, the argument for claim 1 applies. Pan also shows that the first pin is a first sideband use pin; and the second pin is a second sideband use pin (the CC1 and CC2 pins can be considered sideband signals because they are not directly involved in data transfer). Pan shows all of the steps recited in claim 3.
As for claim 4, the argument for claim 1 applies. Pan also shows that the connector is a USB Type-C connector plug (abstract and throughout the specification). Pan shows all of the steps recited in claim 4.
As for claim 10, the argument for claim 1 applies. Pan also shows detecting, by the device, a second received signal on a data line of the device (¶¶ [0035-0041] where once configured the connections carries signals between the devices). Pan shows all of the steps recited in claim 10.
As for claim 13, the argument for claim 1 applies. Pan also shows that the device receives an auxiliary signal (figs. 3A-3D where the source includes AUX signals). Pan shows all of the steps recited in claim 13.

Allowable Subject Matter
Claims 6-9,11,12, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Burgers shows USB connector orientation detection.
Maung et al. shows configuration of a USB Type-C® interface.
Guillerm et al. shows use of a USB interface for DisplayPort™ communication.
Gregg et al. shows detecting connector orientation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186